DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Japanese Application JP 2017-027583 has been filed with a priority date of 17 February 2017. 
Response to Amendment
In view of Applicant’s amendments filed 30 July 2021, previous objections to the claims are hereby withdrawn. 
In view of Applicant’s amendments filed 30 July 2021, previous claim interpretations under 35 U.S.C. 112(f) are hereby withdrawn. 
In view of Applicant’s amendments filed 30 July 2021, previous rejections under 35 U.S.C. 112(b) are hereby withdrawn. 
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive. Applicant argues that the rejection of claim 1 under 35 U.S.C. 103 in view of United States Patent Application Publication US 2014/0027356 to Ito (cited in IDS) regarding the claim limitation “a radius of curvature R of a side wall that connects a side wall of the main flow path and a side wall of the branch flow path is 0.5 mm or less and more than 0 mm” is not proper due to definition of anticipation (see Remarks Pg. 8). However, the claim limitation was rejected as being obvious in view of the prior art. The . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2014/0027356 to Ito (cited in IDS). 


Regarding claim 1, Ito teaches microchip (1a) comprising: main channel (15), corresponding to a main flow path, which is where the sheath fluid channels (14) and the sample fluid channel (12) containing microparticles merge; and waste channel (17), corresponding to a branch flow path, that branches from the main channel (15) (see Fig 2 and [0036]-[0038]); wherein, as shown in Fig. 2, the cross-sectional area of a portion of the main channel (15) decreases toward the branch start position. Ito discloses the claimed invention, including a radius of curvature R as recited in the instant claims (see Figs. 2 and 5-6) that is substantially similar to that depicted in Figs. 1-2 of the instant application, but is silent in regards to the radius of curvature R of a side wall that connects a side wall of the main flow path and a side wall of the branch flow path is 0.5 mm or less. However, one of ordinary skill in the art would reasonably expect that the radius of curvature R of the microchip (1a) of Ito would at a minimum overlap the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
 
claim 3, Ito teaches all the limitations of claim 1 as outlined above. 
As shown in Fig. 6 of Ito, the cross-sectional area of the main channel (15) leading up to the start of waste channels (17) is substantially constant. Fig. 5 of Ito is perspective views showing the branching of the waste channels (17) and the orifice inlet to sorting channel (16) from the main channel (15) included in microchip (1a) of Fig. 2 of Ito. Figs. 5A and 5B show that the radius of curvature R of the side wall begins the branching of the waste channels (17) from the main channel (15).

Regarding claim 4, Ito teaches all the limitations of claim 1 as outlined above.
As shown in Fig. 5A of Ito, the maximum cross-sectional diameters of the waste channels (17) at the branch start position are not more than half the cross-sectional area of the main channel (15) at the branch start position. 

Regarding claim 5, Ito teaches all the limitations of claim 1 as outlined above. 
Fig. 2 of Ito teaches the waste channels (17) branch from the main channel (15) in a Y-shape. 

Regarding claim 6, Ito teaches all the limitations of claim 1 as outlined above. 
Fig. 5A and 5B of Ito teach the waste channel’s (17) cross-sectional area continuously decreases in an advancing direction of a flow of a liquid from a start position of the waste channel (17).  

Regarding claim 7, Ito teaches all the limitations of claim 1 as outlined above. 
Fig. 2 of Ito teaches wherein the cross-sectional area of the waste channels (17) continuously decrease from a start position of the waste channels (17) to a predetermined position in an advancing direction of a flow of a liquid and continuously increase from the predetermined position in an advancing direction of a flow of a liquid. 

Regarding claim 8, Ito teaches all the limitations of claim 1 as outlined above. 
Fig. 2 of Ito teaches the side wall of the waste channel (17) connected to the sorting channel (16), corresponding to an orifice section, is bent toward an axis of the main channel (15). 

Regarding claims 9 and 10, Ito teaches all the limitations of claim 1 as outlined above. 
Fig. 2 of Ito teaches the sorting channel (16) is coaxial with the main flow channel (15). The figures of Ito, specifically Figs. 2 and 5-6, are substantially similar to Figs. 1-2 of the instant application. One of ordinary skill in the art would reasonably expect the angle of the side wall of waste channel (17) connected to the sorting section (16) of Ito to fall within the range of 125 to 160 degrees or fairly close. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).


Regarding claim 11, Ito teaches all the limitations of claim 1 as outlined above.
Fig. 2 of Ito teaches the sorting channel (16) is coaxial with the main flow channel (15) and pressure chamber (161) in communication with sorting channel (16). As shown in Fig. 7 of Ito, the pressure in the pressure chamber (161) can be increased or decreased (see [0053] – [0056]). 

Regarding claim 12, Ito teaches all the limitations of claim 11 as outlined above.
Fig. 7 of Ito teaches the microparticles “P” are drawn into the sorting channel (16) by reducing the a pressure in the pressure chamber thus creating negative pressure and increasing pressure, thus creating positive pressure, keeps further particles from entering sorting channel (16) and thus flow out through waste channel (17) (see [0053] –[0056] and Fig. 6). 

Regarding claim 13, Ito teaches all the limitations of claim 1 as outlined above. 
Fig. 2 of Ito teaches the sorting channel (16) is coaxial with the main flow channel (15). The reversal of positive to negative pressure of the pressure chamber (161) means the flow from the main channel (15) to the sorting channel (16) is capable of being reversed thus creating a flow path of fluid from the sorting section (16) to the main channel (15) and therefore directing non-target particles into the waste channels (17) (see Figs. 6-7 and [0046] – [0056]).

Regarding claim 14, Ito teaches all the limitations of claim 1 as outlined above. 
Figs. 1-2, and 5-6 of Ito teach a portion of the main channel (15) leading up to the branch start position of the waste channels (17) has a constant cross-sectional area and a second portion has a cross-sectional area that increases as it extends from the branch start position along the side wall. 

Regarding claim 15, Ito teaches a microparticle sorting apparatus “A” and microchip (1a) that is mounted on the microparticle sorting apparatus “A” (see Fig. 1 and [0030]). The microchip (1a) comprises a main channel (15), corresponding to a main flow path, which is where the sheath fluid channels (14) and the sample fluid channel (12) containing microparticles merge and waste channels (17) corresponding to branch flow paths that branch from the main channel (15) wherein a portion of the main channel (15) decreases toward the branch start position (see Fig. 2 and [0036]-[008]). The figures of Ito, specifically Figs. 2 and 5-6 show a radius of curvature R as recited in the instant claims that is substantially similar to that depicted in Figs. 1-2 of the instant application, but is silent in regards to the radius of curvature R of a side wall that connects a side wall of the main flow path and a side wall of the branch flow path is 0.5 mm or less. One of ordinary skill in the art would reasonably expect that the radius of curvature R of the microchip (1a) of Ito would at a minimum overlap the claimed range. It has 

Regarding claim 16, Ito teaches all the limitations of claim 15 as outlined above. 
The microparticle sorting apparatus “A” comprises an irradiation unit (21) which irradiates light source (excitation light) on the microparticles flowing through the main channel (15) of the microchip (1a); a detector (22) which detects fluorescence of scattered light that are emitted from the microparticles due to the irradiation with excitation light; and drive unit (23), corresponding to a processor , which determines optical characteristics of the microparticles based on an input electrical signal which is generated from the fluorescence and scattered light detected by the detection unit (22) and based on this information controls the sorting of the microparticles. The irradiation unit (21) includes a light source (laser diode, a SHG laser, a solid laser, a gas laser, a high luminance LED and the like) and an objective lens. The detection unit (22) includes objective lenses, a detector and the like and can have other optical elements other than the objective lenses and detector The drive unit (23) includes a hard disk, an OS, a CPU, a memory and the like (see Fig. 1 and [0030] – [0035]. 

Regarding claim 17, Ito teaches all the limitations of claim 16 above. 
The drive unit (23) controls the actuator (31) which is used to increase/decrease pressure in the pressure chamber (161) communicating with sorting channel (16), corresponding to an orifice section (see [0049] – [0052]). 

Regarding claim 18, Ito teaches all the limitations of claim 16 above. 
As mentioned above and as shown in Figs. 6 and 7, the drive unit (23) controls whether there is positive or negative pressure in the pressure chamber (161) thus controlling the sorting of particles. . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2014/0027356 to Ito (cited in IDS) as applied to claim 1 above, and further in view of United States Patent Application Publication 2012/0153185 to Ito et al. (cited in IDS). 

Regarding claim 2, Ito teaches all the limitations of claim 1 as outlined above. 
Ito teaches sorting channel (16), corresponding to the orifice section, coaxial with the main channel (15) (see Fig. 2) and an opening (156), corresponding to an orifice inlet (see Fig. 5A). 
Ito does not teach wherein the side wall that connects the side wall of the main channel (15) and the side wall of the waste channel (17) is between 0 and 300 micrometers from the opening (156) to the sorting section (16). However these dimensions are well known in the art as evidenced by United States Patent Application Publication 2012/0153185 to Ito et al. (see MPEP 2144.07 Art Recognized Suitability for an Intended Purpose). Ito et al. teaches a cross-section of a main channel of 10 micrometers in diameter of a microchip with substantially the same structure as that of Ito (see Fig. 2 of Ito et al.) and therefore the diameter of branch starting position of the branch channel, i.e. the distance between the side wall that connects the side wall of the main flow path and the side wall of the branch flow path from an orifice opening of the orifice section would inherently fall within the range of 0 to 300 micrometers. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        

/CHRISTINE T MUI/Primary Examiner, Art Unit 1797